Citation Nr: 9924817	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1953.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  

The case was remanded by the Board in April 1997 for 
additional development, which was accomplished.  While the 
case was in remand status, the RO granted service connection 
for bilateral pes planus in January 1999, thereby removing 
this matter from further appellate consideration.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Prior to and since October 7, 1996, the veteran's 
respiratory disability is shown to have approximated, but not 
exceeded, moderately severe chronic bronchitis with 
persistent cough, considerable expectoration, considerable 
dyspnea on exercise, and beginning chronic airway obstruction 
as contemplated by the rating criteria in effect prior to 
October 7, 1996.  

3.  Under the rating criteria effective October 7, 1996, the 
veteran's respiratory disability is shown to be manifested by 
no more than pulmonary function findings of FVC of 71.2 
percent of predicted, FEV1 73.9 percent predicted, PF at 44 
percent predicted, FEF25-75 at 78.6 percent predicted, and 
FEV1/FC 76 percent with bronchodilators; DLCO-SB is 99.4 
percent predicted; and he requires bronchodilators on a daily 
basis. 


CONCLUSION OF LAW

A disability rating of 30 percent for chronic bronchitis is 
warranted.  38 U.S.C.A. §§ 1155, 5107(a), 5110(g) (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 
4.20, 4.97, Diagnostic Codes 6600, 6602 (1998); 38 C.F.R. 
§§ 4.97, Diagnostic Codes 6600, 6602 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated in July 1953 show that the 
veteran had experienced the onset of wheezing respirations 
and shortness of breath considered by doctors to be asthma.  
A chest X-ray was normal.  

The veteran was hospitalized by VA in October 1954 for 
asthma.  It was noted that his breathing appeared to be more 
typical of bronchitis than asthma but that nighttime 
exacerbations suggested asthma.  It was felt that he had 
chronic bronchitis with an acute exacerbation.  

On a VA examination in November 1954, the veteran complained 
of smothering spells with cough, and wheezes mostly when the 
weather changed, he was exposed to dust and when he got 
around mules or horses.  Bronchial asthma was diagnosed.  

In November 1954, service connection was granted for 
bronchial asthma and a 10 percent rating was assigned.  In 
December 1954, the disability was recharacterized as chronic 
bronchitis, which had been the diagnosis on a recent 
examination.  

During VA hospitalization in January 1956 the veteran was 
treated for a severe attack of asthma.  A chest X-ray showed 
increased markings at the right cardiophrenic angle, 
conceivably a pneumonitis.  A later chest X-ray was 
essentially negative.  Bronchial asthma was diagnosed.  

The veteran was again hospitalized by VA for an asthma attack 
in February 1956.  Severe diffuse expiratory wheezes, rattles 
and rhonchi throughout both lung fields, prolonged expiration 
and sinus tachycardia were revealed.  On standard anti-
asthmatic therapy, his symptoms resolved in 48 hours.  
Bronchial asthma was diagnosed.  

On a VA examination in November 1959, the veteran complained 
that asthma was worse.  Chronic bronchial asthma was 
diagnosed.  In August 1963, he was hospitalized by VA and 
treated for bronchial asthma with pleuritis.  In October 
1970, the veteran was hospitalized by VA for asthma, acute 
bronchitis and bronchopneumonia of the left lung.  

On a VA examination in June 1992, it was noted that asthma 
had been diagnosed since 1952 and more recently the veteran's 
illness had been characterized as bronchitis.  He was 
allergic to dust and had nocturnal wheezing.  He could walk 
about one block before he became dyspneic.  He complained of 
an occasional cough with shortness of breath, chest pain and 
palpitations.  His pharynx was injected.  There were 
decreased breath sounds, bilaterally.  Pulmonary function 
studies showed a moderately severe restriction with no 
significant change after bronchodilator.  The pattern of 
pulmonary function abnormalities was termed most unusual.  
The findings were described as nonspecific and compatible 
with almost any disease of the lung parenchyma, or with loss 
of compression of lung tissue, which could occur with 
limitation in inspiration secondary to chest wall 
abnormality, muscle weakness, or poor cooperation.  The 
marked elevation of diffusing capacity reportedly was 
difficult to interpret.  Excluding laboratory error, an 
erythrocytosis or some congenital heart disease which led to 
a high pulmonary blood flow reportedly had to be considered.  
The assessment was that the veteran had reactive airways 
disease with restrictive and obstructive lung disease in 
combination.  He possibly had a combination of chronic 
bronchitis and congestive heart failure.  The examiner noted 
that the veteran had an exercise limitation and developed 
shortness of breath after walking 4 blocks, which would 
preclude many normal activities of daily life.  

VA outpatient records reflect that in September 1994 the 
veteran was using Albuterol, Azmacort, Atrovent, and 
theophylline.  In September 1994, he was also noted to have 
chronic obstructive pulmonary disease.  In December 1994, he 
had coarse rhonchi and prolonged expiration and was given 
Amoxicillin.

On a VA examination in March 1995, the veteran complained of 
chest pain and shortness of breath.  He reportedly had a 
productive cough all year long that was worse in the winter, 
wheezing off and on, and dyspnea on walking 2-3 blocks.  
Examination revealed rhonchi and wheezing of the lower lungs, 
without crackles.  He reported experiencing asthmatic attacks 
2-3 times a week on average, sometimes once a day and 
sometimes once a week.  Cyanosis was present, without 
clubbing.  It was reported that he had dyspnea on slight 
exertion as well as at rest.  Pulmonary function studies 
showed mildly reduced forced vital capacity.  Following 
bronchodilator therapy, there were significant changes is the 
test results and it was noted that he possibly would benefit 
from continued bronchodilator therapy.  A chest X-ray 
revealed mildly hyperinflated lungs.  The final diagnosis was 
asthmatic bronchitis compatible with restrictive or chronic 
obstructive pulmonary disease.  

The veteran was seen at a VA emergency room in early August 
1995 complaining of trouble breathing and congestion for two 
days.  He was given a prescription for a Vancenase nasal 
inhaler and prednisone and was to taper Azmacort and 
Amoxicillin.  When he was seen at a clinic about 10 days 
later he was noted to have COPD.  In September 1995 it was 
noted that his asthma was well controlled.  His medication 
included an Albuterol inhaler.

During the veteran's personal hearing in June 1996, he 
testified that his bronchitis bothered him constantly and 
caused him to wake up coughing at night.  His coughing 
brought up sputum.  Transcript (T.) at page 2 (2).  He 
reported using an inhalant spray every four hours and he also 
took a pill every morning and evening for his respiratory 
symptoms.  T. at 3.  Within the past few weeks he had been 
treated for asthma.  He testified that he became tired when 
he walked and could walk one and a half to two blocks.  T. at 
4.  He had to rest after climbing a flight of stairs.  T. at 
5.  He described his major problem as bronchitis for which he 
used two sprays, one as needed and the other every four 
hours.  T. at 7.  

Outpatient treatment records dated in September 1996 reflect 
that the veteran had shortness of breath and dyspnea on 
exertion at one block.  In November 1996 his COPD was noted 
to be stable.  In March 1997 he was noted to have shortness 
of breath, dyspnea on exertion, paroxysmal nocturnal dyspnea 
and orthopnea.  His COPD was deemed stable. 

On a VA examination in January 1998, the veteran complained 
of shortness of breath and reportedly was on inhalers daily.  
He reported visiting the emergency room 4-5 times a year for 
acute flare-ups of his asthmatic bronchitis and respiratory 
distress.  He did not have or give a history of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or outpatient oxygen therapy.  He did have 
cardiomegaly.  His lungs were clear to auscultation and 
percussion, with markedly decreased breath sounds.  There 
were no rhonchi, rales or wheezes.  

Pulmonary function testing revealed, on standard study, that 
FVC was 57.1 percent predicted, FEV1 was 54.7 percent 
predicted, PF of 45.7 percent was predicted, FEF25-75 was 
39.8 percent predicted and FEV1/FVC was 70 percent.  After 
bronchodilators, FVC was 71.2 percent of predicted, FEV1 was 
73.9 percent predicted, PF was 44 percent predicted, FEF25-75 
was 78.6 percent predicted, and FEV1/FC was 76 percent.  DLCO 
SB was 99.4 percent.  The interpretations were that FVC was 
moderately reduced, FEV1 was moderately to severely reduced, 
and FEV1/FVC was reduced, with a significant response after 
bronchodilator.  The impression was that the veteran had 
moderately severe obstructive ventilatory defect with a 
significant response to the bronchodilator.  Lung volumes and 
diffusions were normal.  It was recommended that the veteran 
maximize bronchodilator therapy.  A chest X-ray showed 
cardiomegaly and minimal atelectasis at the left base.  The 
final diagnoses were chronic asthmatic bronchitis, moderately 
severe chronic obstructive pulmonary disease and minimal left 
basilar atelectasis.  

Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.   Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.   Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  

Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Rhodan 
v. West, 12 Vet. App. 55 (1998); see also 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  

In Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  

The Court found that the critical element was that none of 
the symptomatology for any one of these three manifestations 
was duplicative of or overlapping with the symptomatology of 
the other two conditions.  Instead, each was separate and 
distinct in nature.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
respiratory diseases.  This amendment to the Schedule became 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  The amended regulations in 38 
C.F.R. § 4.97 established more objective, unambiguous 
criteria for rating respiratory disorders.  61 Fed. Reg. 
46720 through 46722 (September 5, 1996).  The amended formula 
removed such subjective descriptors as mild, moderate, and 
severe, and provided rating criteria based, at least in part, 
on the results of pulmonary function tests.  Id.  

Under the rating criteria in effect prior to October 7, 1996, 
a 10 percent rating is warranted for moderate chronic 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  In order 
to warrant a 30 percent disability rating, there would need 
to be moderately severe chronic bronchitis with persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent disability rating is warranted for 
chronic bronchitis with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1996).  

Under the new criteria, a 10 percent disability rating is 
warranted for chronic bronchitis when there is FEV-1 of 71 to 
80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent disability rating is warranted for 
chronic bronchitis with FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted.  A 60 percent rating is warranted when 
there is a FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC 
of 40 to 55 percent, or DLCO SB of 40 to 55 percent 
predicted, or a maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). 38 C.F.R. § 4.97, 
Code 6600 (effective October 7, 1996).
38 C.F.R. § 4.97, Diagnostic Code 6600 (1998)

Under the criteria of Diagnostic Code 6602 for bronchial 
asthma in effect prior to October 7, 1996, mild symptoms with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks warrant a 10 
percent disability rating.  A 30 percent rating is warranted 
for moderate symptoms with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating is 
warranted for severe symptoms with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication, 
more than light manual labor precluded.  Pronounced symptoms 
with asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and marked loss or weight or 
other evidence of severe impairment of health warrants a 100 
percent disability rating.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996).  

Under the new criteria of Diagnostic Code 6602 for bronchial 
asthma and for chronic obstructive respiratory disease, a 10 
percent rating is warranted for FEV-1 of 71 to 80 percent of 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; where 
intermittent inhalational or oral bronchodilator therapy are 
necessary.  A 30 percent rating is warranted for FEV-1 of 56 
to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 
percent, or; where daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication are 
required.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent of predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
less than 40-percent of predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; the requirement for the daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602, 6604 (1998).  


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is well-grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Additionally, it is noted that the current 10 
percent rating for chronic bronchitis is protected, having 
been continuously in effect for more than 20 years.  

The veteran service connected respiratory disorder is shown 
to comprise elements of bronchial asthma and bronchitis and 
has also been diagnosed as chronic obstructive pulmonary 
disease.  This disorder may be rated under Diagnostic Code 
6600 for bronchitis or 6602 for bronchial asthma.  Diagnostic 
Code 6604 (COPD) has the same rating criteria as Code 6602.  
Code 6604 was not in existence prior to the revision of the 
criteria.  With the criteria changing effective October 7, 
1996, but the veteran's claim having been received in 1995, 
both the new and the old criteria are for consideration in 
this case.  

The veteran is shown to suffer from a chronic productive 
cough, intermittent wheezing and rhonchi, dyspnea on walking 
from one to three blocks, and evidence of airway obstruction 
as reflected by the diagnoses of COPD which had been 
developing since 1992.  These manifestations more nearly 
approximate the old criteria for a 30 percent rating under 
Diagnostic Code 6600.   However, for a 60 percent rating 
under the old criteria of that code there would have to be 
pulmonary function test results of severe ventilatory 
impairment; in this case the veteran was noted to have 
"moderately severe' restriction on pulmonary function 
testing in June 1992 but only mildly reduced forced vital 
capacity, with significant change after bronchodilator 
therapy, on examination in March 1995.  Thus, the evidence 
does not show that a 60 percent rating was warranted under 
the old Diagnostic Code 6600.  

Consideration has been given to whether the veteran's 
disability would warrant a rating higher than 30 percent 
under the old criteria of Diagnostic Code 6602 for bronchial 
asthma, either before or since October 7, 1996.  However, 
despite his report of asthma attacks occurring on an average 
of two to three times a week, there is no medical 
documentation of such frequent attacks.  While the relevant 
medical records do show that the veteran's pulmonary disease 
has been and continues to be symptomatic, they do not 
document asthma attacks as such and there appears to be only 
one emergency room report (in August 1995 showing that he was 
seen for breathing problems.  Additionally, no medical 
professional has expressed the opinion that, as a result of 
his pulmonary disease, the veteran could perform only light 
manual labor or that he has marked dyspnea on exertion.  
Thus, it is concluded that a 30 percent rating but no more is 
warranted under the pre-October 7, 1996 rating criteria.  

The requirements for a 30 percent rating have also been met 
under the new rating criteria for bronchial asthma, effective 
October 7, 1996.  Although the veteran's recent pulmonary 
function test results do not warrant a 30 percent rating, he 
is shown to require daily inhalational treatment.  38 C.F.R. 
§ 6602.  A 60 percent rating would require certain pulmonary 
function test results, which are not shown in this case, or 
at least monthly visits to a physician for required care of 
exacerbations or at least three courses of systemic (oral or 
parenteral) corticosteroids.  While the veteran apparently 
has been receiving regular medical attention, his outpatient 
records show that he has multiple disabilities and that, 
although reference is generally made to his pulmonary 
disease, his visits are not for care of "exacerbations."  
For the most part, they appear to be for routine monitoring 
of his COPD and other disabilities.  The evidence also does 
not show that the veteran has had at least three courses of 
systemic steroid therapy.  He did receive prednisone (a 
steroid) (see Carbino v. Gober, 10 Vet. App. 507 (1997)) when 
he had emergency room treatment in August 1995, but the 
rating criteria in effect at that time did not address 
steroid therapy.  Since then, the evidence does not show 
additional treatment with oral or parenteral steroids.  Thus, 
the revised criteria for a 60 percent rating are not met or 
approximated based on treatment with steroids.  


ORDER

A rating of 30 percent for chronic bronchitis is granted, 
subject to the governing regulations applicable to the 
payment of monetary benefits.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

